Name: 77/456/EEC: Commission Decision of 27 June 1977 on the adjustment of the boundaries of less-favoured areas pursuant to Council Directive 75/268/EEC of 28 April 1975 (Belgium) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  regions of EU Member States;  cultivation of agricultural land; NA
 Date Published: 1977-07-19

 Avis juridique important|31977D045677/456/EEC: Commission Decision of 27 June 1977 on the adjustment of the boundaries of less-favoured areas pursuant to Council Directive 75/268/EEC of 28 April 1975 (Belgium) (Only the French and Dutch texts are authentic) Official Journal L 179 , 19/07/1977 P. 0028 - 0029COMMISSION DECISION of 27 June 1977 on the adjustment of the boundaries of less-favoured areas pursuant to Council Directive 75/268/EEC of 28 April 1975 (Belgium) (Only the French and Dutch texts are authentic) (77/456/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (3) thereof, Whereas Council Directive 75/269/EEC of 28 April 1975 concerning the Community list of less-favoured areas within the meaning of Directive 75/268/EEC (Belgium) (2) indicates the areas of Belgium which are included in the Community list of less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the Belgian Government has applied under Article 2 (1) of Directive 75/268/EEC to have the boundaries of the areas listed in the Annex to Directive 75/269/EEC adjusted as shown in the Annex to this Decision; Whereas the proposed adjustments to the said areas satisfy the criteria applied by Directive 75/269/EEC when the areas within the meaning of Article 3 (4) of Directive 75/268/EEC were fixed; Whereas the adjustments requested by the Belgian Government do not increase the effective area of agricultural land within the less-favoured areas of that Member State by more than 0 75 % of the total utilized agricultural area of that Member State; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in Belgium contained in the Annex to Directive 75/269/EEC is hereby replaced by the list contained in the Annex hereto. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 27 June 1977. For the Commission The President Finn GUNDELACH (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 128, 19.5.1975, p. 8. ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC (a) Complete agricultural regions of Haute Ardenne Famenne Fagne Ardenne RÃ ©gion Jurassique (b) RÃ ©gion herbagÃ ¨re Aywaille FerriÃ ¨res Jalhay Lierneux Spa Sprimont Stavelot Stoumont Theux Trois-Ponts Vielsalm The territory of the commune of Verviers which was part of the communes of Polleur and Theux before 1 January 1977. The territory of the commune of Esneux which was part of the commune of Dolembreux before 1 January 1977. The territory situated south of the Vesdre, in the communes of Baelen, Eupen and Raeren.